UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 17 Cr. 7 {JGK)
DUANE MOORE, ORDER

Defendant.

 

JOHN G. KOELTL, District Judge:

On February 19, 2021, the Court requested that the Federal
Defenders represent. the defendant, Duane Moore, in connection
with his application for compassionate release. The Court made
the same request in an order dated May 21, 2021. The Federal
Defenders failed to respond to either Order. The Federal
Defenders is directed to advise the Court by July 2, 2021
whether it will represent the defendant in connection with his
application for compassionate release.

The Clerk is directed to mail a copy of this Order to the
defendant at Duane Moore/54923-053, Federal Correctional
Institution, P.O. Box 2000, Fort Dix, New Jersey 08460.

SO ORDERED.

oO
Dated: New York, New York Sa Celt
June 23, 2021 ye eh Ln Lt

 

wenn G. Koeltl
bnited States District Judge

 
